
	
		I
		111th CONGRESS
		1st Session
		H. R. 436
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Pomeroy
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  new carryover basis rules in order to prevent tax increases and the imposition
		  of compliance burdens on many more estates than would benefit from repeal, to
		  retain the estate tax with a $3,500,000 exemption, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Certain Estate Tax Relief Act of
			 2009.
		2.Retention of estate
			 tax; repeal of carryover basis
			(a)In
			 generalSubtitles A and E of title V of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001, and the amendments made by such
			 subtitles, are hereby repealed; and the Internal Revenue Code of 1986 shall be
			 applied as if such subtitles, and amendments, had never been enacted.
			(b)Sunset not To
			 applySection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 title V of such Act.
			(c)Conforming
			 amendmentsSubsections (d) and (e) of section 511 of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001, and the amendments made by
			 such subsections, are hereby repealed; and the Internal Revenue Code of 1986
			 shall be applied as if such subsections, and amendments, had never been
			 enacted.
			3.Modifications to
			 estate tax
			(a)$3,500,000
			 exclusion equivalent of unified creditSubsection (c) of section
			 2010 of the Internal Revenue Code of 1986 (relating to applicable credit
			 amount) is amended by striking all that follows the applicable exclusion
			 amount and inserting . For purposes of the preceding sentence,
			 the applicable exclusion amount is $3,500,000..
			(b)Freeze maximum
			 estate tax rate at 45 percent; restoration of phaseout of graduated rates and
			 unified credit
				(1)Paragraph (1) of
			 section 2001(c) of such Code is amended by striking the last 2 items in the
			 table and inserting the following new item:
					
						
							
								
									Over
						$1,500,000$555,800, plus 45 percent of the excess of such amount
						over $1,500,000.
									
								
							
						.
				(2)Paragraph (2) of
			 section 2001(c) of such Code is amended to read as follows:
					
						(2)Phaseout of
				graduated rates and unified creditThe tentative tax determined
				under paragraph (1) shall be increased by an amount equal to 5 percent of so
				much of the amount (with respect to which the tentative tax is to be computed)
				as exceeds $10,000,000. The amount of the increase under the preceding sentence
				shall not exceed the sum of the applicable credit amount under section 2010(c)
				and
				$119,200.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2009.
			4.Valuation rules
			 for certain transfers of nonbusiness assets; limitation on minority
			 discounts
			(a)In
			 generalSection 2031 of the Internal Revenue Code of 1986
			 (relating to definition of gross estate) is amended by redesignating subsection
			 (d) as subsection (f) and by inserting after subsection (c) the following new
			 subsections:
				
					(d)Valuation rules
				for certain transfers of nonbusiness assetsFor purposes of this
				chapter and chapter 12—
						(1)In
				generalIn the case of the transfer of any interest in an entity
				other than an interest which is actively traded (within the meaning of section
				1092)—
							(A)the value of any
				nonbusiness assets held by the entity shall be determined as if the transferor
				had transferred such assets directly to the transferee (and no valuation
				discount shall be allowed with respect to such nonbusiness assets), and
							(B)the nonbusiness
				assets shall not be taken into account in determining the value of the interest
				in the entity.
							(2)Nonbusiness
				assetsFor purposes of this subsection—
							(A)In
				generalThe term nonbusiness asset means any asset
				which is not used in the active conduct of 1 or more trades or
				businesses.
							(B)Exception for
				certain passive assetsExcept as provided in subparagraph (C), a
				passive asset shall not be treated for purposes of subparagraph (A) as used in
				the active conduct of a trade or business unless—
								(i)the asset is
				property described in paragraph (1) or (4) of section 1221(a) or is a hedge
				with respect to such property, or
								(ii)the asset is real
				property used in the active conduct of 1 or more real property trades or
				businesses (within the meaning of section 469(c)(7)(C)) in which the transferor
				materially participates and with respect to which the transferor meets the
				requirements of section 469(c)(7)(B)(ii).
								For
				purposes of clause (ii), material participation shall be determined under the
				rules of section 469(h), except that section 469(h)(3) shall be applied without
				regard to the limitation to farming activity.(C)Exception for
				working capitalAny asset (including a passive asset) which is
				held as a part of the reasonably required working capital needs of a trade or
				business shall be treated as used in the active conduct of a trade or
				business.
							(3)Passive
				assetFor purposes of this subsection, the term passive
				asset means any—
							(A)cash or cash
				equivalents,
							(B)except to the
				extent provided by the Secretary, stock in a corporation or any other equity,
				profits, or capital interest in any entity,
							(C)evidence of
				indebtedness, option, forward or futures contract, notional principal contract,
				or derivative,
							(D)asset described in
				clause (iii), (iv), or (v) of section 351(e)(1)(B),
							(E)annuity,
							(F)real property used
				in 1 or more real property trades or businesses (as defined in section
				469(c)(7)(C)),
							(G)asset (other than
				a patent, trademark, or copyright) which produces royalty income,
							(H)commodity,
							(I)collectible
				(within the meaning of section 401(m)), or
							(J)any other asset
				specified in regulations prescribed by the Secretary.
							(4)Look-thru
				rules
							(A)In
				generalIf a nonbusiness asset of an entity consists of a
				10-percent interest in any other entity, this subsection shall be applied by
				disregarding the 10-percent interest and by treating the entity as holding
				directly its ratable share of the assets of the other entity. This subparagraph
				shall be applied successively to any 10-percent interest of such other entity
				in any other entity.
							(B)10-percent
				interestThe term 10-percent interest means—
								(i)in
				the case of an interest in a corporation, ownership of at least 10 percent (by
				vote or value) of the stock in such corporation,
								(ii)in the case of an
				interest in a partnership, ownership of at least 10 percent of the capital or
				profits interest in the partnership, and
								(iii)in any other
				case, ownership of at least 10 percent of the beneficial interests in the
				entity.
								(5)Coordination
				with subsection (b)Subsection
				(b) shall apply after the application of this subsection.
						(e)Limitation on
				minority discountsFor purposes of this chapter and chapter 12,
				in the case of the transfer of any interest in an entity other than an interest
				which is actively traded (within the meaning of section 1092), no discount
				shall be allowed by reason of the fact that the transferee does not have
				control of such entity if the transferee and members of the family (as defined
				in section 2032A(e)(2)) of the transferee have control of such
				entity.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 after the date of the enactment of this Act.
			
